Citation Nr: 1818438	
Decision Date: 03/26/18    Archive Date: 04/04/18

DOCKET NO.  11-17 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a low back disability, to include arthritis. 

2. Entitlement to service connection for a right ankle disability, to include arthritis. 


REPRESENTATION

Veteran represented by:	Lori N. Chism, Attorney-at-Law


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1979 to August 1983. 

These matters come before the Board of Veteran's Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

These claims were remanded for additional development after being reopened following a finding of new and material evidence in an April 2016 Board decision. That development has been complete and jurisdiction has returned to the Board. 


FINDINGS OF FACT

1. The Veteran's current low back disability did not have onset during active service, arthritis did not manifest within one year following service discharge, and is not otherwise related to active service.

2. The Veteran's current ankle disability did not have onset during active service, arthritis did not manifest within one year following service discharge, and is not otherwise related to active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a low back disability, to include arthritis, have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. The criteria for service connection for a right ankle disability, to include arthritis, have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist that have not been already addressed. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). Layno v. Brown, 6 Vet. App. 465, 469 (1994). In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Board notes that the Veteran has current disabilities for both of his claims of a low back disability and a right ankle disability. Specifically, the Veteran has been diagnosed with degenerative arthritis of spine and traumatic arthritis of the right ankle, respectively. 

The Board will address service connection for the Veteran's claims on a presumptive and direct basis separately. 

IIa. Service Connection - Chronic Disease

Arthritis is a chronic disease. Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service. That presumption is rebuttable by probative evidence to the contrary. 38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. 3.307 (2017). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim. 38 C.F.R. § 3.303(b) (2017). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic. 38 C.F.R. § 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Low Back Disability

The Veteran claims that his current low back disability is the result of an in-service injury. 

Noted in the Veteran's service treatment records is a July 1982 "acute" lumbar spine strain that resulted from the Veteran slipping down stairs while in service. However, the Board also notes that the Veteran had no additional treatment, symptomology or complaints about his back after this incident while in service. In fact, the first documented complaint of low back pain was in 2001. At that time, the Veteran underwent x-rays for the lumbar spine, which did not show arthritis. Thus, arthritis was not shown in service and had not manifested approximately 18 years following service discharge.  

Following the Board's April 2016 remand, the Veteran was given a VA examination in February 2017. After a full examination and review of the Veterans claim file, the examiner opined that the Veteran's current low back disability is not a result of his 1982 injury. The examiner explained that the Veteran's in-service injury was acute and required no additional treatment during service nor did the Veteran exhibit any continuous symptomology after service. 

The Veteran sought service connection for other disabilities soon after service discharge, and did not claim a low back disability until 2007-more than 20 years following service discharge.  When seen in September 1999 for his feet, the examiner noted, "At this time, the veteran denies any pain, or other symptoms other than his toenails."  This tends to establish that the Veteran was not having chronic low back pain following service discharge. At this appointment, the Veteran was specifically discussing a disability for which he is service connected. If the Veteran was having chronic back pain at that time from service, it would seem likely that he would have reported it at that time since he was discussing his feet, which injury had occurred in service.  

The Board recognizes the lay statements submitted to substantiate the claim that the Veteran has been experiencing these symptoms since service, but as described above continuous symptomology must be shown, and the service treatment records show one complaint of an injury to the back and then no back complaints until approximately 18 years following service, at which time, the Veteran did not have arthritis. Therefore, although arthritis is a chronic disease under the presumption, the Veteran's arthritis in his low back is not related to his military service. 

Right Ankle Disability

The Veteran claims that his current right ankle disability is the result of an in-service injury. 

The Veteran sustained an injury while playing basketball in service that resulted in right ankle pain and minimal swelling. There was no ongoing treatment for this injury either. The next treatment for the Veteran's right ankle was in 2001 and was a surgery for a torn ligament repair. At that time, the Veteran reported he had been having "problems with instability and a locking type of sensation for about 7 to 8 years," which would have placed the onset of right ankle problems in approximately 1993 to 1994, which is 10 years following service discharge. This is consistent with a February 2006 private medical records, wherein the Veteran was seen for right ankle pain, and he reported that the pain had been present for 10 years, which would place the onset in approximately 1996 (the mid 1990s). In a June 2009 private medical record, the Veteran was seen for his right ankle.  He told the examiner that "he had initially sustained an injury in 1995 and has had persistent symptoms since that time." The statements the Veteran made at the time of these various treatments for the right ankle are accorded high probative value, as he made them while seeking medical treatment.  They all tend to show that the Veteran sustained a post-service right ankle injury.  The first showing of arthritis in the right ankle is in February 2006, which is more than 20 years following service discharge.

The Veteran underwent a VA exam for his ankle in February 2017. While the examiner found that the Veteran had a diagnosis of traumatic arthritis, she opined that this disability was also not related to service, as the injury in service was not sufficient to lead to a chronic condition. Again, lay statements are not sufficient for this disability, and there is no documented medical relationship between the current disability and the Veteran's military service. The Veteran has not submitted competent evidence of a nexus between the in-service injury and the current disability. 

Therefore, the Board finds that the preponderance of evidence weighs against the Veteran's claims on a chronic basis and service connection cannot be granted under this presumption. 

IIb. Service Connection - Direct 

The Veteran's disabilities cannot be service connected on a direct basis as well. 

Although the Veteran had documented in-service injuries for both disabilities, there is a lack of competent evidence of a nexus between the current disabilities and service. A VA medical professional has determined that these disabilities are less likely than not related to the in-service injuries the Veteran sustained to his low back and right ankle in service.  This conclusion is supported by the evidence of record, as the Veteran did not start reporting low back and right ankle problems until 10 or more years following service discharge. The Veteran has not submitted competent evidence of a nexus between the in-service injuries to his low back and right ankle and the current disabilities.

The Board recognizes the Veteran's statements along with those of his family and friends regarding the Veteran's symptomology with his low back and ankle disabilities. However, the "Board is not required to accept all lay statements as definitive proof."  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012). Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the question of whether the Veteran's current disabilities were caused by injuries from service falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  These disabilities are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiologies. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Again, in 1999, while addressing a disability for which the Veteran was service connected, he specifically denied any other symptoms at that time except for the feet.  He did not include his back or his ankles.  

Also, the Board notes the difference in time between the time the Veteran submitted these claims and when he got out of service. The Veteran left service in 1983 and did not file these claims until 2007. Prior to this, he had filed other claims for service connection. The passage of many years between service separation and any documentation of a disability tends to weigh against a finding that a disease or injury had its onset in service. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). Therefore, the Board finds that the evidence of record does not support that the Veteran's current low back and right ankle disabilities are related to service. Therefore, the claims must be denied on a direct basis as well.

The most probative evidence is the VA medical opinion, wherein the examiner had the opportunity to review the file and concluded that these low back and right ankle disabilities were not the result of an injury in service.  The Veteran has not submitted competent evidence of a relationship between his current disabilities and service.

As such, there is no reasonable doubt to be resolved, and the claims must be denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49. Service connection must therefore be denied.



ORDER

Entitlement to service connection for a low back disability, to include arthritis, is denied. 

Entitlement to service connection for a right ankle disability, to include arthritis, is denied. 




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


